Order entered July 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00555-CV

                   IN THE INTEREST OF J.S., CHILDREN

                    On Appeal from the County Court at Law
                            Kaufman County, Texas
                       Trial Court Cause No. 104418-CC

                                      ORDER

      Before the Court is court reporter Shelly L. Crossland’s July 12, 2021

request for a thirty-day extension of time to file the reporter’s record. We GRANT

the request and ORDER the record be filed no later than August 18, 2021.

Because this is an accelerated appeal in a parental termination case, further

extensions will not be granted absent extraordinary circumstances and the trial

court must arrange for a substitute reporter, if necessary, to ensure the timely filing

of the record. See TEX. R. APP. P. 28.4(b)(1),(2).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Tracy Gray, Presiding Judge of Kaufman County Court at Law, Ms.

Crossland, and the parties.

                                        /s/   LESLIE OSBORNE
                                              JUSTICE